272 F.2d 396
Raymond Anthony PORTA, Appellantv.PENNSYLVANIA RAILROAD COMPANY.
No. 12845.
United States Court of Appeals Third Circuit.
Argued December 10, 1959.
Decided December 21, 1959.

Appeal from the United States District Court for the Eastern District of Pennsylvania; Francis L. VanDusen, Judge.
Stanley M. Fisher, Cleveland, Ohio (Fuerst, Fisher & Weinberg, Cleveland, Ohio, William T. Adis, Philadelphia, Pa., on the brief), for appellant.
F. Hastings Griffin, Jr., Philadelphia, Pa. (Barnes, Dechert, Price, Myers & Rhoads, Philadelphia, Pa., on the brief), for appellee.
Before KALODNER, STALEY and HASTIE, Circuit Judges.
PER CURIAM.


1
Upon consideration of the record we find no error. The judgment of the District Court will be affirmed.